          Case 2:16-cv-01700-WHO Document 81 Filed 05/26/20 Page 1 of 2

1    LAW OFFICES OF LAURENCE F. PADWAY
     Laurence F. Padway (SBN 89314)
2    1516 Oak Street, Suite 109
     Alameda, CA 94501
3    Tel: 510.814.6100
     Fax: 510.814.0650
4    Attorneys for Plaintiff Fadi G. Haddad, M.D.
5    Michael B. Bernacchi (SBN 163657)
     E-mail: mbernacchi@bwslaw.com
6    BURKE, WILLIAMS & SORENSEN, LLP
     444 South Flower Street, Suite 2400
7    Los Angeles, CA 90071-2953
     Tel: 213.236.0600
8    Fax: 213.236.2700
     Attorneys for Defendant Hartford Life and
9    Accident Insurance Company
10
11                                UNITED STATES DISTRICT COURT
12                EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO
13
14   FADI G. HADDAD, M.D.,                      Case No. 2:16-cv-01700-WHO
15                           Plaintiff,         STIPULATION AND ORDER TO
                                                CONTINUE STATUS
16   v.                                         CONFERENCE RE BENEFIT
                                                CALCULATIONS
17   SMG LONG TERM DISABILITY
     PLAN, AND HARTFORD LIFE                    Status Conference:
18   AND ACCIDENT INSURANCE                     Date: May 27, 2020
     COMPANY,                                   Time: 2:00 p.m.
19
                             Defendants.
20
21
22            COMES NOW, Plaintiff Fadi G. Haddad, M.D. and Defendant Hartford Life
23   and Accident Insurance Company and submit the following stipulation to this
24   Court:
25            WHEREAS, the parties have an outstanding dispute over how Dr. Haddad’s
26   monthly long-term disability (LTD) benefit is being calculated, and have briefed, at
27   least some of the issues, to the Court.
28
                                                        STIPULATION AND ORDER TO CONTINUE
     LA #4845-6850-2460 v1                                   STATUS CONFERENCE RE BENEFIT
                                                                            CALCULATIONS
        Case 2:16-cv-01700-WHO Document 81 Filed 05/26/20 Page 2 of 2

1             WHEREAS, a hearing on the benefit calculation has been set by the Court
2    for May 27, 2020.
3             WHEREAS, the parties have decided that they would like to attempt to
4    mediate this dispute in the next two weeks to see if they can resolve at least some of
5    the issues in front of the Court. Accordingly, they are in the process of setting up a
6    mediation with Doug deVries, Esq., and would request that the Court continue the
7    May 27, 2020 hearing to give them time to conduct the mediation.
8             NOW, THEREFORE, the parties respectfully request that the hearing on
9    May 27, 2020 be continued for 14 days to June 10, 2020.
10            IT IS SO STIPULATED.
11
12   Dated: May 22, 2020                       Law Office of Laurence F. Padway
13                                             By: /s/ Laurence F. Padway
                                                  [As authorized on May 22, 2020]
14                                                Laurence F. Padway
                                               Attorneys for Plaintiff
15                                             Fadi G. Haddad, M.D.
16
17   Dated: May 22, 2020                       Burke, Williams & Sorensen, LLP
18                                             By: /s/ Michael B. Bernacchi
19                                                Michael B. Bernacchi
                                               Attorneys for Defendant
20                                             Hartford Life and Accident Insurance
                                               Company
21
22
23                                         ORDER

24            IT IS SO ORDERED.
25
26   Dated: May 22, 2020                    ________________________________
                                            Hon. William H. Orrick III
27                                          United States District Judge
28
                                                          STIPULATION AND ORDER TO CONTINUE
     LA #4845-6850-2460 v1                   -2-               STATUS CONFERENCE RE BENEFIT
                                                                              CALCULATIONS
